Citation Nr: 9910845	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  97-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a neck disorder.

2.	Entitlement to service connection for a bilateral shoulder 
disorder.

3.	Entitlement to service connection for the residuals of a 
right knee laceration.

4.	Entitlement to service connection for a right leg 
disorder.

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active, honorable service from March 
1943 to October 1945.  A July 1950 VA administrative decision 
found that the veteran's second period of service, from 
November 1946 to March 1950, was other than honorable, 
barring him from entitlement to VA benefits based on this 
period of service.

This appeal arose from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for a neck disorder, a bilateral shoulder disorder, the 
residuals of a right knee laceration, and a right leg 
disorder are not plausible or capable of substantiation.  

2.  In October 1987, the Board of Veterans' Appeals (Board) 
denied the veteran's claim of entitlement to service 
connection for a low back disorder. 

3.  Evidence submitted since the October 1987 decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
neck disorder, a bilateral shoulder disorder, the residuals 
of a right knee laceration, and a right leg disorder are not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The October 1987 Board decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1998).   

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Factual Background

The veteran's service medical records show that a February 
1945 Company Morning Report indicated that the veteran 
incurred an abrasion to the right knee when his tank hit a 
mine.  No severe casualties were reported.  The veteran was 
treated and returned to duty.  In a February 1945 treatment 
record, the veteran was reported to have been wounded in 
action from a mine blast, resulting in a laceration wound to 
the right knee.  The disposition was that he could perform 
full duty.  The veteran was awarded the Purple Heart because 
of his combat wound.

Extracts of military hospital reports from the Office of the 
Surgeon General indicated that the veteran was a battle 
casualty in February 1945.  He incurred laceration wounds in 
the popliteal space with no nerve and artery involvement.  He 
spent 0 days in the hospital.  At the time of the veteran's 
October 1945 separation examination it was reported that he 
had bruised his lower back as a result of a tank being blown 
up by a mine.  It was noted that he was without complaints at 
the current time.  The findings on examination included no 
musculoskeletal defects.  Service medical records show that 
the veteran reported in May 1948 that he injured his back and 
head in February 1945 during combat without fractures or 
lacerations of the head or back.

Post service records include a 1970 VA hospital summary and 
1997 private treatment records form Cooper Clinic, P.A; none 
of these records include a diagnosis of a neck disorder, a 
bilateral shoulder disorder, the residuals of a right knee 
laceration or a right leg disorder.  Statements dated in 1986 
and 1997 were received from service associates.  These were 
to the combined effect that the veteran was wounded when his 
tank hit a land mine in 1945, sustaining injuries to his 
right leg, right shoulder and probably the right hip.  The 
veteran testified at a May 1997 hearing on appeal that he was 
treated for shoulder, back, neck and right leg and knee 
injuries in 1945, remaining hospitalized for two weeks.  He 
further testified that he sought treatment within seven 
months after service and that he continues to have back and 
right shoulder problems.

Analysis

The veteran is seeking service connection for a neck 
disorder, a bilateral shoulder disorder, the residuals of a 
right knee laceration, and a right leg disorder.  The legal 
question to be answered initially is whether the veteran has 
presented evidence of well-grounded claims; that is, claims 
that are plausible.  If he has not presented well-grounded 
claims, his appeal must fail with respect to these claims and 
there is no duty to assist him further in the development of 
these claims.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that these claims are not well 
grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(1998).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

While the veteran contends that service connection should be 
granted for a neck disorder, a bilateral shoulder disorder, 
the residuals of a right knee laceration, and a right leg 
disorder, and records confirm that the veteran was treated 
for a right knee laceration in service, the record also 
demonstrates that none of these disabilities was found on 
separation examination from service in 1945.  Moreover, in VA 
and private treatment records dated subsequent  to the 
veteran's separation from service, there is no showing that 
the veteran currently has a neck disorder, a bilateral 
shoulder disorder, the residuals of a right knee laceration, 
or a right leg disorder.  In short, no medical or other 
competent evidence, showing that he currently has a neck 
disorder, a bilateral shoulder disorder, a right knee 
laceration, or a right leg disorder, has been presented.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The only evidence the veteran has offered in support of his 
claims that he currently has the disabilities are his own 
statements, including testimony given at his May 1997 RO 
hearing.  While the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical 
knowledge..."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Causative factors of a disease amount to a medical 
question; only a physician's opinion would be competent 
evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that he currently has a neck disorder, a bilateral shoulder 
disorder, the residuals of a right knee laceration, or a 
right leg disorder, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.  Since the claims are not 
well grounded, they must be denied.  See Edenfield v. Brown, 
8 Vet. App. 384, 390 (1995). 

Finally, as the foregoing explains the need for competent 
evidence of current disabilities which are linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the claimed disabilities.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

II.  New and Material Evidence Claim

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1110.  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

While the August 1997 decision by the RO considered the issue 
of entitlement to service connection for a low back disorder 
de novo, the Board must itself make a de novo review of the 
record to determine whether the veteran's claim has, in fact, 
been properly reopened.  VAOPGCPREC 5-92 (O.G.C. Prec. 5-92); 
57 Fed. Reg. 49744 (1992).  If it is found that the claim was 
improperly reopened, the reopening will be vacated and the 
previous denial will stand.  Fulker v. Brown, 5 Vet. App. 296 
(1993).  This is required because, once a decision becomes 
final under 38 U.S.C.A. § 7105(c), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) (When new and material 
evidence has not been submitted with regard to a previously 
disallowed claim "[f]urther analysis ... is neither 
required, nor permitted.")    

The original claim for service connection for a back injury 
was denied by the RO in a September 1946 rating decision.  
That decision was predicated on a finding that a back injury 
was not found on the veteran's last examination (at 
discharge).  A February 1982 RO rating decision also denied 
service connection for a low back disorder, as it was not 
incurred in or aggravated by military service.

In October 1987, the Board denied the veteran's claim for 
service connection for residuals of a back injury, concluding 
that this disorder was not shown to have been incurred in or 
aggravated by service.  That decision is final and may not be 
reopened on the same factual basis.  38 U.S.C.A. § 7104.  The 
evidence of record at the time of the October 1987 Board 
decision consisted of service medical records, an October 
1970 VA hospital summary, lay statements submitted in January 
1987, and a May 1987 RO hearing transcript.   

The service medical records reflect that in late February 
1945, the veteran was wounded in action when his tank hit a 
mine, resulting in the veteran sustaining an abrasion to his 
right knee.  The veteran's right knee was reported to have 
been dressed and he was returned to duty the same day.  The 
veteran was awarded the Purple Heart because of his combat 
wound.  In October 1945, the veteran was given a separation 
examination.  He denied any disability at that time.  It was 
recorded in the clinical history that the veteran sustained a 
bruise at his lower back as a result of his tank being blown 
up by a mine.  He reported that he received no hospital 
treatment as result of this injury.  Physical examination 
revealed no musculoskeletal defects.  In May 1948, the 
veteran was hospitalized because of acute gastroenteritis.  
It was recorded as a clinical history that the veteran had 
sustained no fracture or laceration.  In September 1949, the 
veteran was hospitalized for acute appendicitis.  Physical 
examination of his bones, joints, and muscular system were 
within normal limits.

In September and October 1970, the veteran received 
hospitalization at a VA facility.  He complained of low back 
pain of 15 years duration, worse over the previous 4 to 6 
years.  The veteran stated that when he tried to bend down to 
do something he would have pain in the back so bad that he 
could not straighten himself up.  A lumbosacral spine x-ray 
study revealed transitional vertebrae in the lumbosacral 
region, with some asymmetry of the articulating facets 
between L4 and L5, with normal hip joints.  Physical 
examination revealed the presence of mild tenderness on 
palpation over the lumbosacral area.

In January 1987, the veteran submitted  statements from four 
service associates concerning his tank hitting a mine in 
February 1945.  None of the statements referred to a back 
injury.

At his May 1987 RO hearing, the veteran testified that as a 
result of his tank hitting a mine he was hospitalized for 
approximately three weeks.  He stated that his military 
physician informed him that he had "jammed" his back 
together.  He indicated that he was in a cast for about 10 
days and after that he was given therapy treatment. 

A claim which is final may be reopened through the submission 
of new and material evidence.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Turning then to whether the claim for service connection for 
a low back disorder may be reopened, the Board notes that 
since the final October 1987 Board decision, the veteran has 
submitted the following additional evidence for 
consideration:  (i) March 1997 lay statements from veteran 
and former service comrade; (ii) private treatment records 
from Cooper Clinic, P.A., dated from April to May 1997; (iii) 
a May 1997 x-ray study from Cooper Clinic, P.A.; and (iv) a 
May 1997 RO hearing transcript.

Significantly, however, after carefully considering the 
evidence submitted since the last final Board decision, in 
light of evidence previously available, the Board is 
compelled to find that the veteran has not submitted evidence 
which is new and material.  In this regard, the Board would 
point out that the medical evidence submitted since the last 
final Board decision records the veteran's current complaints 
of low back disorder and document his belief that his current 
symptoms began in service.  However the treating physician 
does not address the etiology of the veteran's claimed 
disability.  The May 1997 x-ray study from Cooper Clinic, 
P.A., did reveal that the veteran had moderately prominent 
degenerative changes of the lumbar spine; however, these 
degenerative changes were not indicated to be related to the 
veteran's period of service or the one year presumptive 
period thereafter for arthritis.

While the foregoing medical records contain new evidence 
concerning treatment for the claimed disability, they do not 
contain an opinion addressing either the etiology of this 
disability to include whether the veteran's current low back 
disability is related to any disorder noted in service, or as 
to whether degenerative arthritis of the lumbar spine was 10 
percent disabling within one year of service.  Further, 
although a May 1997 treatment record from Cooper Clinic, 
P.A., reports a history of a back disability related back to 
service, this evidence is merely the self-reported history 
provided by the veteran, recorded by the medical examiner, 
and unenhanced by any additional medical comment by that 
examiner.  As such it does not constitute probative medical 
evidence for the purpose of providing material evidence to 
reopen a claim.  A bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409(1995).  The examiner 
did not cite to any clinical findings recorded during or 
proximate to service, and the examiner did not link any back 
disorder to service.  As such, this record is not material.  
Accordingly, these medical records are not significant in the 
sense set forth in 38 C.F.R. § 3.156.  

In statements  as well as in the veteran's May 1997 RO 
hearing testimony, he has suggested that his low back 
disorder is due to his service.  In this regard, the Board 
would point out that, while the testimony from the veteran is 
new, it is immaterial because it does not provide a competent 
basis upon which to suggest that the veteran's military 
service caused or aggravated his claimed disorder.  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
laypersons are generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, he cannot provide the required medical 
nexus between any low back disorder, or as to whether 
arthritis was 10 percent disabling within one year of 
service.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  Hence, 
his opinion is insufficient to reopen this claim.  

Therefore, the Board must conclude that, as was the situation 
in the last final Board decision, the necessary competent 
evidence that the veteran's low back disorder was incurred in 
or aggravated by his active military service or within the 
one year presumptive period for arthritis still has not been 
provided.  Hence, the evidence submitted since the last final 
Board decision is not new and material.  See Hodge v. West, 
155 F.3d 1356 (1998).  As such, the benefit sought on appeal 
must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Although the Board has disposed of the claim of entitlement 
to service connection for a low back disability on a ground 
different from that of the RO, that is, whether the veteran 
had submitted new and material evidence sufficient to reopen 
the previously denied claim rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by the Board's decision.  In assuming that the 
veteran's claim was reopened, the RO accorded the veteran 
even greater consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The benefit of the doubt doctrine does not need to be applied 
in this case because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

Entitlement to service connection for a neck disorder, a 
bilateral shoulder disorder, the residuals of a right knee 
laceration, and a right leg disorder is denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the appeal is denied.



		
	HILARY L. GOODMAN
Acting Member, Board of Veterans' Appeals



 


